UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                   :
 MICHAEL GILDO,                                    :
                                                   :
                       Plaintiff,                  :
                                                   :         19cv3398
                -against-                          :
                                                   :         ORDER
 NO WEATHER, LLC,                                  :
                                                   :
                       Defendant.                  :
                                                   :

WILLIAM H. PAULEY III, Senior United States District Judge:
               On December 10, 2019, Plaintiff filed a letter motion requesting a one-week

extension of time to refile his motion for default judgment. (ECF No. 21.) Plaintiff’s motion is

granted. Accordingly, this Court fixes the following schedule:

   (1) Plaintiff shall refile his motion for default judgment by December 17, 2019. Plaintiff
       shall serve the motion—and any accompanying papers—as well this Order and this
       Court’s December 3, 2019 Order (ECF No. 20) on the Secretary of State and on
       Defendant at its principal place of business. Plaintiff shall note service on the docket.

   (2) Any opposition to Plaintiff’s motion shall be filed by January 17, 2020.

   (3) Plaintiff shall file any reply by January 24, 2020.

Dated: December 11, 2019
       New York, New York
